Citation Nr: 1029355	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.  

2.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to DJD of the lumbar spine or as a result 
of herbicide exposure while stationed in Vietnam.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty for over 26 years and retired 
in July 1968.  His military occupational specialty was as a 
pilot.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held in June 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

DJD of the lumbar spine is shown to be causally or etiologically 
related to injuries sustained during service.  




CONCLUSION OF LAW

Service connection for DJD of the lumbar spine is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  
Subsequent judicial decisions have clarified the duties to notify 
and assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal 
authority, and in light of the Board's favorable disposition of 
this matter, the Board finds that all notification and 
development action needed to fairly resolve the claim has been 
accomplished.



Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Analysis

The Veteran is seeking service connection for DJD of the lumbar 
spine.  In statements of record and in his testimony at a 2010 
personal hearing, the Veteran reports that he was treated on 
numerous occasions during service for low back complaints.  
Specifically, he experienced several hard landings during service 
which caused him back problems.  He points out that he reported 
back pain at time of discharge from service.  

Service treatment records (STRs) have been reviewed.  They show 
that the Veteran was treated on numerous occasions during service 
for back pain.  He gave a history of experiencing back pain since 
1954.  He complained of constant lower back ache upon discharge 
examination in January 1968.  X-rays of the lumbar spine in 
February 1968 were interpreted as normal.  

Post service records reflect diagnoses of DJD of the lumbar spine 
upon VA examination in February 2007.  At that time, the Veteran 
gave a history of injuring his back (from hard landings in 
helicopters) on numerous occasions during service.  His pain 
started in the early 1950s and continued throughout his active 
service.  After a post service helicopter crash in 1982, he had 
had a reconstructed pelvis and right hip replacement.   The 
examiner opined that the current low back disorder was not 
related to the Veteran's active military service.  She pointed 
out that her review of the claims file did not support chronicity 
of his back condition between 1968 and the present time.  
Moreover, there was no documentation supporting that his 
treatment for undetermined low back pain in the 1960s had any 
bearing on his current lumbar spine condition.  

Also of record is a May 2007 statement as provided by a private 
physician, A. M. D., M.D., in which it was noted that the Veteran 
had inservice back injuries.  X-ray from January 2007 showed 
"degenerative and post-op changes."  In his opinion, it was 
very likely that his flying and landings significantly 
contributed to his back pain.  

Additional private records from 2009 include an opinion as 
provided by J.C. L., M.D., in which it was opined that the 
Veteran's DJD of the lumbar spine was related to injuries 
sustained during active duty.  This physician noted that the 
Veteran's back pain had been present since the Korean War and 
that he had experienced several crash landings.  He was grounded 
several times for back pain.  His service history included over 
10,000 hours of flying planes and helicopters and was a pilot 
from 1943 to 1968.  He fractured his pelvis in the early 1980s 
and underwent a right hip replacement in 1984.  The private 
physician noted that his helicopter crashes were significant 
enough to fracture his pelvis and right hip.  "There should be 
no question that his chronic back pain [was] service connected 
and related to his injuries while on active duty."  

In sum, it is clear that the Veteran has DJD of the lumbar spine.  
The evidence of record reflects inservice complaints of low back 
pain.  The Veteran reported constant pain shortly before service 
discharge (although X-ray was normal).  The post service evidence 
shows that he incurred an additional post service helicopter 
crash in 1982 that was severe enough to fracture his pelvis and 
also resulted in a right hip replacement.  As it appears that the 
private physician J.C.L., M.D. based his favorable opinion, at 
least in part, on back injuries that were incurred in those post 
service accidents, his opinion is less than probative.  A VA 
examiner has opined that his current low back condition is 
unrelated to service, while another private physician (A.M.D., 
M.D.) has opined that his DJD is of service origin.  Clearly, 
there is a difference of opinion as to whether current DJD of the 
lumbar spine is of service origin.  Further, the Veteran is 
competent to report that he has had low back pain since military 
service, and in the absence of evidence to the contrary, the 
Board finds his accou8nts to be credible. 

With all resolution of doubt resolved in the Veteran's favor, it 
is concluded by the Board that the evidence is at least in 
equipoise as to whether the Veteran's current DJD of the lumbar 
spine is etiologically related to injuries that occurred during 
active service.  Upon resolution of the benefit of the doubt in 
his favor, the Board concludes that service connection is 
warranted for DJD of the lumbar spine.  


ORDER

Service connection for DJD of the lumbar spine is granted.  


REMAND

The Veteran contends that he developed peripheral neuropathy 
either as a result of his low back DJD or as a result of 
herbicide exposure while stationed in Vietnam.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
Acute and subacute peripheral neuropathy shall be service 
connected if the veteran was exposed to an herbicide agent during 
active service, even though there is no record of such disease 
during service, if the disease becomes manifest to a degree of 10 
percent or more within a year after the last date on which the  
eteran was exposed to an herbicide agent during active military, 
naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2009).

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the Veteran did serve in the Republic 
of Vietnam during active service.  The Veteran's diagnosed 
disability, peripheral neuropathy, is classified as one of the 
enumerated diseases associated with Agent Orange exposure under 
38 C.F.R. § 3.309(e) (2009).  While objective medical findings of 
record do not indicate that he suffered from acute and subacute 
peripheral neuropathy within a year after separation from 
service, the regulations governing presumptive service connection 
for Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (1994). 

When examined by a private physician (R.A.T., M.D.) in May 2008, 
it was opined that the Veteran's exposure to Agent Orange could 
have resulted in his peripheral neuropathy.  Possible other 
causes were his alcohol use and his multiple lumbosacral spine 
degenerative disease changes which could be causing nerve root 
changes.  

It is the Board's conclusion that the question of etiology of the 
Veteran's peripheral neuropathy has not been adequately 
addressed.  In view of the foregoing, the Board finds that 
further examination of the Veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The 
Appellant is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158, 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disability on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be scheduled for a 
VA peripheral nerves examination, to be 
performed by a physician, for an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that his claimed peripheral neuropathy 
disability was incurred as a result of any 
established event, injury, or disease 
during active service, to include his DJD 
of the lumbar spine and/or his herbicide 
exposure.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
a review of any applicable medical 
literature, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


